Per Curiam.
This is a zoning case. It is before this court on a writ of certiorari allowed to review the decision of the board of adjustment of the town of Bloomfield. The prosecutor is the owner of a tract of land located on the northeast corner of Morse avenue and Carteret street, in the town of Bloomfield. The tract is sizty-six feet wide and one hundred and fifteen feet in depth. The prosecutor desires to erect a modern fireproof building containing seven stores. It had plans and specifications prepared by a licensed architect. These plans and specifications were filed with the building inspector and the legal fees were, tendered for a building permit. The building inspector refused to issue the permit on the sole and only ground that the lands of the prosecutor were located, under a zoning ordinance enacted by the town in “A” district. Under the restrictions in the zoning ordinance no building could be erected in this district which was intended to be used for store purposes. Upon the refusal of the building inspector to issue the permit the prosecutor filed an appeal to the board of adjustment. A hearing was had on this appeal. There was no legal testimony taken at this hearing. A *607number of residents in the neighborhood of the proposed stores objected to the location thereof in that location. They gave various reasons which they urged as a basis for their objections. The board, upon consideration, refused to grant a permit to the prosecutor. Thereupon the prosecutor applied for and obtained this writ of certiorari under which the case is presented to us.
In the opinion filed on May 14th, 1928, by this court in the case of Koplin v. Village of South Orange et al., the constitutional amendment respecting zoning and the statute passed by the 1928 legislature known as chapter 274 of the laws of 1928, were fully considered. In the opinion special reference is made to the retroactive effect given by the legislature in the act referred to to zoning ordinance passed by municipalities prior to the approval and ratification of the constitutional amendment on the subject of zoning. In the present case we see no testimony in the proceedings before the board of adjustment which in anywise shows the zoning ordinance in question to be unreasonable. The presumption is that ordinances of this character are reasonable. Burg v. Ackerman, 5 N. J. Mis. R. 96. We do not feel that we should disturb the action of a board of adjustment unless it is shown by evidence to be wrong. Oxford Construction Co. v. Orange, 4 Id. 515.
These views lead to the affirmance of the action of the board of adjustment of the town of Bloomfield. The writ of certiorari will be dismissed, without costs.